Citation Nr: 0113347	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  95-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including depression.


REPRESENTATION

Veteran represented by:	Thomas P. Higgins, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from February 1994 to 
February 1995.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for depression.  

The veteran duly appealed the RO determination and by October 
13, 1998 decision, the Board denied service connection for an 
acquired psychiatric disability, including depression, 
finding that the veteran's claim was not well grounded.  In 
April 1999, the veteran filed a motion for reconsideration of 
the Board's decision.  In July 1999, the motion was denied on 
the basis that the Board's decision contained findings of 
fact that had a plausible basis in the record, was consistent 
with the available evidence and applicable statutory and 
regulatory provisions, and contained clearly stated reasons 
and bases.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100 (2000).

The veteran then appealed the Board's October 13, 1998 
decision to the U.S. Court of Appeals for Veterans Claims 
(the Court).  By August 2, 2000 memorandum decision, the 
Court affirmed the Board's decision denying service 
connection for an acquired psychiatric disability as not well 
grounded.  The veteran filed a motion for reconsideration of 
the Court's decision and for panel review.  By October 13, 
2000 order, the Court denied the veteran's motion and entered 
its judgment.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it eliminated the concept of 
a well-grounded claim and superseded the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

In view of VCAA, by November 15, 2000 Order, the Court 
recalled its October 13, 2000 judgment.  By December 11, 2000 
Order, the Court vacated the Board's October 13, 1998 
decision and remanded the matter for readjudication on the 
merits under VCAA.


REMAND

As noted above, on November 9, 2000, VCAA became the law of 
the land, redefining the obligations of VA with respect to 
the duty to assist and enhancing the duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by the VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  Also, as 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has again reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  VCAA (to be codified at 38 U.S.C.A. § 
5103A(d)(1)).  

In this case, the record indicates that in June 1996, the 
veteran was scheduled for VA psychiatric examination for the 
purpose of obtaining an opinion as to whether any psychiatric 
disorder manifest in the veteran was incurred or aggravated 
in service.  However, he failed to report for the examination 
and did not furnish an explanation for his failure to report.  
Nevertheless, the RO telephoned him and left a message on his 
answering machine, asking him if he was willing to appear for 
VA examination so that a physician could provide an opinion 
as to whether his psychiatric disorder was aggravated in 
service.  He failed to respond.

Although it appears that the RO previously made every effort 
to assist the veteran, in light of VCAA and the Court's 
order, he should be afforded another attempt to appear for VA 
medical examination.  However, the veteran is again advised 
that the VCAA does not alter his obligation to assist the RO 
in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Rather, the veteran must cooperate 
with the VA's efforts to provide an adequate medical 
examination and submit to the Secretary all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran the 
opportunity to submit the names and 
addresses of all medical care providers 
who may possess records relevant to his 
claim of service connection for an 
acquired psychiatric disability.  After 
securing the necessary release, the RO 
should obtain any records identified by 
the veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  If any current psychiatric 
disability is identified on examination, 
the examiner should provide an opinion 
regarding the etiology and likely date of 
onset of such disability.  If he or she 
concludes that any psychiatric disorder 
preexisted the veteran's period of 
service, an opinion should be provided as 
to whether that disability was at least 
as likely as not aggravated in service 
beyond the natural progress of the 
disease.  A complete rationale for all 
opinions expressed must be provided.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with the directives of this remand.  If it 
is not, corrective action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied. 

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his attorney should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board.  The veteran has the 
right to submit additional evidence and argument on the 
matter in remanded status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



